DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
The amendment filed on 2/21/2022, responding to the office action mailed on 11/19/2021, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action is claims 1-20.  

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:

Claims 1-14 are allowed because the prior art of record, US 2021/0126135, neither anticipates nor render obvious the limitations of the base claims 1 that recite “a portion of each of first and second sidewalls of the gate structure that are opposite each other in the first direction protrudes in the first direction from corresponding ones of the first sidewalls and the second sidewalls of the channels in the first direction to penetrate through a portion of the first 

Claims 15-19 are allowed because the prior art of record, US 2021/0126135, neither anticipates nor render obvious the limitations of the base claims 15 that recite “a length in the first horizontal direction of a portion of the gate structure between corresponding ones of the channels that neighbor in the vertical direction is greater than each of lengths in the first horizontal direction of the corresponding ones of the channels that neighbor in the vertical direction” in combination with other elements of the base claims 15.

Claim 20 is allowed because the prior art of record, US 2021/0126135, neither anticipates nor render obvious the limitations of the base claims 20 that recite “a portion of each of first and second sidewalls of the first gate structure protrudes in the horizontal direction from corresponding ones of first and second sidewalls of the first channels to penetrate through a portion of the first epitaxial layer but not to contact the second epitaxial layer, and a portion of each of first and second sidewalls of the second gate structure protrudes in the horizontal direction from corresponding ones of first and second sidewalls of the second channels to penetrate through a portion of the third epitaxial layer but do not contact the fourth epitaxial layer” in combination with other elements of the base claims 20.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, Should preferably accompany the issue 

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










/TONG-HO KIM/Primary Examiner, Art Unit 2811